Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


2.	Claim 9 is rejected under 35 U.S.C. 112(d) as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
  Claims 9 recites that “at least one of the two or more sensors includes a muscle activation sensor”. However, the “at least one sensor determining muscle activation” is already claimed in dependent claim, claim 1.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Appropriate correction is required.

3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

4.	Claims 1-26 are rejected under 35 U.S.C. 102(a)(1), 102(a)(2)as being anticipated by Vaidyanathan et al. (U. S. Pub. 2016/0262687).

As for claims 1, 9 and 24, Vaidyanathan et al. disclose (in Figs. 1-3) a computer-implemented method for motion analysis, or a computer program product comprising code which cases one or more processors to perform operations comprising: 
obtaining data from two or more sensors (using the muscle activity sensor 4 and the motion sensor 3 in Figs. 1 and 3) attached to a body part (e.g. knee in Fig. 2) of an individual, wherein the two or more sensors(3, 4) enable collection of motion data of the body part, and wherein the two or more sensors (3, 4) include at least one inertial measurement unit (IMU)(motion sensor or IMU 3) and at least one sensor determining muscle activation (muscle activity sensor 4); 
processing the data to determine locations of each of the two or more sensors(i.e., using microprocessor 5 in Fig. 1 or processor 32-33 in Fig. 3 for processing/analyzing data from the motion sensor 3 and muscle activity sensor 4, which includes determining the locations of the sensors over time; see [0057] and [0075]); 

providing the mapping to a motion analysis system (i.e., providing the data to a classification processor or feedback process 36 in Fig. 3 for classifying/analyzing a gait, posture or movement see [0064] and [0078]).

As for claim 25, Vaidyanathan et al. disclose a computer system (1, 30 in Figs. 1 and 3) for motion analysis comprising: 
a memory (see the memory in Figs. 1 and 3)which stores instructions; 
one or more processors (processor 7 in Fig. 1 or feedback processor 36 in Fig. 3)  coupled to the memory wherein the one or more processors, when executing the instructions which are stored, are configured to:
obtain data from two or more sensors (using the muscle activity sensor 4 and the motion sensor 3 in Figs. 1 and 3) attached to a body part (e.g. knee in Fig. 2) of an individual, wherein the two or more sensors(3, 4) enable collection of motion data of the body part, and wherein the two or more sensors (3, 4) include at least one inertial measurement unit (IMU)(motion sensor or IMU 3) and at least one sensor determining muscle activation (muscle activity sensor 4); 
processe the data to determine locations of each of the two or more sensors(i.e., using microprocessor 5 in Fig. 1 or processor 32-33 in Fig. 3 for processing/analyzing data from the motion sensor 3 and muscle activity sensor 4, which includes determining the locations of the sensors over time; see [0057] and [0075]); 

provide the mapping to a motion analysis system (i.e., providing the data to a classification processor or feedback process 36 in Fig. 3 for classifying/analyzing a gait, posture or movement see [0064] and [0078]).
As for claims 2-3, Vaidyanathan et al. disclose method of claim 1 further comprising obtaining additional data from the two or more sensors, wherein the additional data reflects motion of the body part of the individual;  calculating the motion of the body part based on the mapping and the additional data (i.e., additional sensors may be used, the additional data reflects motion of the body part and the motion of the body part can be calculated based on the data collected from the additional sensors, see [0058] and [0118].

As for claims 4 and 5, Vaidyanathan et al. disclose method of claim 3 further comprising displaying the motion or an animation of the motion of the body part based on the mapping, the additional data, and the providing (i.e., using the feedback process 36 for a visual display of motion and related muscle activity, see [0077]).

As for claim 6, Vaidyanathan et al. disclose the method of claim 1 wherein each of the two or more sensors includes an inertial measurement unit (IMU) (see IMUs in [0054], line 2).



As for claim 8, Vaidyanathan et al. disclose the inertial measurement unit includes a magnetometer(see [0054], line 5).  

As for claim 10, Vaidyanathan et al. disclose the method of claim 9 wherein the muscle activation sensor is a stretch sensor or a linear displacement sensor (see the MMG sensors in [0055]).

As for claim 11, Vaidyanathan et al. disclose method of claim 1 wherein at least one of the two or more sensors comprises an integrated stretch sensor and IMU (i.e., muscle vibration sensor 4 and IMU sensor 3 or other additional sensors can all be integrated in the flexible and stretchable supports such as the knee brace 20 in Fig. 1, see [0053], [0055] and [0118]) .

As for claim 12, Vaidyanathan et al. disclose method of claim 1 wherein the two or more sensors comprise a network of sensors (a network of sensors including sensors 3, 4 and any additional sensors used; see [0053][0058]).

As for claims 13-15, Vaidyanathan et al. disclose method of claim 1 wherein the locations are determined based on data taken while the individual assumes a commissioning pose, or performs a commissioning movement; wherein the commissioning movement includes an arms-out squat or a simultaneous arm raise (i.e., the sensor locations can be determined based on data taken when the individual assumes any commissioning pose or performs any commissioning movement, the movement 
As for claims 16-17, Vaidyanathan et al. disclose the method of claim 1 wherein the locations are determined based on constrained movements of a human body based on location of hinge joints and ball-and-socket joints of the human body (e.g., for gait analysis or a subject’s natural movement analysis, the sensors  locations are determined based on the constrained movement of a human body based on hinge joints and ball and socket joints of the human body; also see [0062]—[0064]).
	As for claims 18-20, Vaidyanathan et al. disclose the method of claim 1 wherein the coordinate reference system includes spherical coordinates, cylindrical coordinates, and a two- dimensional representation (i.e., any two- or two dimensional representation can be used, see [0054]).

As for claim 21, Vaidyanathan et al. disclose the method of claim 1 further comprising obtaining further data from a linear displacement sensor (using the additional laser distance sensor in [0055]; or  the additional electro-active polymer gel sensor for detecting abdominal vibrations in [0118])included in at least one of the two or more sensors.

As for claim 22, Vaidyanathan et al. disclose the method of claim 21 further comprising determining a muscle activity over a time period (30-second window as shown in Fig. 11) based on the data from the linear displacement sensor (see [0118]).

As for claim 23, Vaidyanathan et al. disclose the method of claim 22 further comprising augmenting the providing based on the muscle activity over time (i.e., augmenting or boosting the signals by using an amplifier, see [0056]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMY HE whose telephone number is (571)272-2230. The examiner can normally be reached 9:00am--5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Phan can be reached on 571-272-7924. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMY HE/Primary Examiner, Art Unit 2867